UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                 No. 00-60572
                               Summary Calendar


               TATE & LYLE NORTH AMERICAN SUGARS, INC.,
            formerly known as Domino Sugar Corp.; ACE USA,
              formerly known as CIGNA Insurance Company,

                                                                  Petitioners,

                                       versus

              ALBERT BAUMAN; DIRECTOR, OFFICE OF WORKER’S
            COMPENSATION PROGRAMS, US DEPARTMENT OF LABOR,

                                                                  Respondents.



                            Petition for Review
                      from the Benefits Review Board
                                 (99-0991)

                                   April 16, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Tate    &    Lyle     North   American     Sugars,   Inc.,   and   Ace   USA

(collectively, Domino) appeal the award of temporary total and

permanent        partial     disability       benefits    pursuant      to    the

Longshoremen’s and Harbor Workers’ Compensation Act.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     On 8 July 1997, while working for Domino, Albert Bauman

injured his back while shoveling sugar.     He immediately reported

the incident to his foreman, who allowed Bauman to return home.

The next day, Bauman requested, and was granted, authorization to

visit Domino’s physician, Dr. Segura, who diagnosed Bauman as

having a lumbar sacral strain.   Dr. Segura initially placed Bauman

on light duty.   Three weeks later, Dr. Segura released Bauman to

return to work without restrictions.    Bauman returned to work, but

had difficulty lifting.

     After unsuccessfully attempting to return to Dr. Segura (Dr.

Segura advised Bauman he was no longer authorized to treat him),

Bauman contacted Dr. Phillips, who examined Bauman on 7 and 21

August 1997.     Dr. Phillips opined: Bauman’s bulging disc, as

evidenced by an MRI, weakened his disc ligament; and, as a result

of Bauman’s 8 July work activities, the ligament was torn.      Dr.

Phillips recommended Bauman be restricted from work requiring

lifting over 50 pounds.

     At Domino’s request, Bauman was examined by Dr. Steiner on 5

February 1998.    Although acknowledging Bauman’s MRI revealed a

disc-bulge, Dr. Steiner determined Bauman’s responses upon physical

examination were inconsistent with the MRI.     He concluded Bauman

was capable of resuming his former duties as a longshoreman.

     Domino maintains the award of longshore benefits was not

supported by substantial evidence.     See Conoco, Inc. v. Director,



                                 2
Office of Worker’s Comp. Programs, U.S. Dep’t of Labor, 194 F.3d
684, 687 (5th Cir. 1999).            Specifically, Domino contends: the

administrative law judge (ALJ) erred by failing to credit the

opinion of Dr. Steiner over that of Dr. Phillips, because Dr.

Steiner tested for malingering and Dr. Phillips did not; and Dr.

Phillips’ opinion testimony should have been excluded under 29

C.F.R.   §   18.702    (opinions    and       expert    testimony    presented   in

hearings before ALJs) and Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993).

     The ALJ’s primary reliance on Dr. Phillip’s testimony does not

constitute reversible error.             See Ingalls Shipbuilding, Inc. v.

Director, Office of Workers’ Comp. Programs, U.S. Dep’t of Labor,

991 F.2d 163, 165 (5th Cir. 1993) (“[W]e typically defer to the

ALJ’s    credibility    choices     between       conflicting       witnesses    and

evidence.”).

     Concomitantly,      there     was    no    abuse    of   discretion   in    the

admission of Dr. Phillips’ testimony.                  Although the ALJ is not

bound by common law or statutory rules of evidence, he must conduct

hearings in such a manner as to best ascertain the rights of the

parties.     33 U.S.C. § 923(a).               Domino did not object to Dr.

Phillips’ testimony at the hearing; instead, it presented its

objection in a post-hearing brief to the ALJ.                  It also presented

the issue to the Benefits Review Board.                  Neither it nor the ALJ

discussed this issue in their opinions.                Our conclusion that there

                                          3
was no abuse of discretion in the admission of Dr. Phillips’

testimony arises, in large part, out of the ALJ’s not being given

an opportunity to address Domino’s objection at the hearing.   See

29 C.F.R. § 18.103 (rulings on evidence in hearings before ALJ; may

notice “plain errors affecting substantial rights”); cf. Avondale

Shipyards, Inc. v. Vinson, 623 F.2d 1117, 1121-22 (5th Cir. 1980)

(finding no error in admission of ex parte medical report because

objecting party afforded post-hearing cross-examination).

     Essentially for the reasons stated by the Benefits Review

Board, the petition for review is

                                                        DENIED.




                                4